 

 

 

   
    

 

 

  

 

 

Case 1:16-cv-02767-GBD Document 375 Filed; mw
USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC 4:
SOUTHERN DISTRICT OF NEW YORK eae Ee
: 3 TS
See eo ee eee ONS . | [DATE Ficen:
HUDSON BAY MASTER FUND LTD., :
Plaintiff, .
ORDER
-against- :
: 16 Civ. 2767 (GBD)
STEVEN M. MARIANO, :
Defendant. :
ww ee ew ewe ee ee eee ew ee ee eee Ee ew eee x

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from June 17, 2020 to August 12, 2020 at 9:45 am.

Dated: New York, New York
June 8, 2020
SO ORDERED.

RGE\B. DANIELS
ted States District Judge

 

 
